                        Case 1:20-cv-02031-JSR Document 11 Filed 04/06/20 Page 1 of 1
 Attorney or Party without Attorney:                                                                                          For Court Use Only
  Samuel H. Rudman, Esq.                                                   • .   '    >

  Robbins Geller Rudman & Dowd LLP
  58 South Service Road, Suite 200
  Melville, NY 11747
 Telephone No:. 631-367-7100       FAX No: 631-367-1173
                                                                           'Ref No. or File No.:
Attorney for:   Plaintiff
Insert name of Court, and Judicial District and Branch Court:
 United States District Court - Southern District Of New York
        City of Warren Police and Fire Retirement System
Plaintiff:
Defendant: World Wrestling Entertainment, et al.
    AFFIDAVIT OF SERVICE                           ' Hearing Date:                   Jnme            rept//);v:    Case Number:
     Summons & <;omplaint                                                                                           20CV02031JSR
1. At the time of service I was at least 18 years of age and not a party to this action.

2. I served copies of the Summons in a Civil Action; Class Action Complaint; Individual Rules of Practice for The Honorable Jed S.
   Rakoff; ECF Rules & Instructions

3. a. Party served:                                             George A. Barrios

4. Address where the party was served:                          88 Martingale Lane
                                                                Fairfield, CT 06824
5. I served the party:
   b. by substituted service. On: Tue., Mar. 10, 2020 at: 2:40PM by leaving the copies with or in the presence of:
                                                     Alayna Barrios, Daughter/ Co-Occupant, Caucasian, Female, 20 Years Old, 5
                                                     Feet 5 Inches, 120 Pounds
     (2) (Home)Competent Member of the Household over 18. I informed him or her of the general nature of the papers.

7. Person Who Served Papers:                                                            Fee for Service:
    a. Eric J. Rubin                                                             I Declare under penalty of perjury under the laws of the State of
    b. Class Action Research & Litigation                                        CONNECTICUT that the foregoing is true and correct.
       PO Box 740
       Penryn, CA 95663
    C. (916) 663-2562, FAX (916) 663-4955




                                                                                              AMY J. CHANTRY
                                                                                                  NOTARY PUBUC
                                                                                            MY COMMISSION EXPIRES 3/31/2023
8. STATE OF CONNECTICUT, COUNTY OF                          ii .~
   Subscribed and sworn to (or affirmed) before             me 01 ,lds£              day of    ~                         by Eric J. Rubin
  proved to 111e on the basis of satisfactory evidence to be the person who appeared before me.

                tzow £/£ S3~ldX3 NOISSl~VfOO AW                      AFFJDA VIT OF SERVIC E                         otary   1gnatiire)    )
                       :JDflfld J.NV.LON                              Summons & Complaint                                                     sarud.205351
                   A~..L.N'v'H~ T AV'-JV
